El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
Luis Abella Blanco, abogado, ocupó el cargo de Registra-dor de la Propiedad de Caguas durante algunos años basta que fue destituido por el Gobernador. Véase Abella v. Piñero, Gobernador, 66 D.P.R. 690. El Procurador General ba radicado esta querella de disbarment contra él. El Tribunal oyó prueba de ambas partes y se reservó el fallo en cuanto a ciertas cuestiones de derecho sometidas por Abella.

Primer Cargo. Abella solicitó $200 y obtuvo de Aída Grillo la suma de $100 para inscribir una cancelación de hi-poteca.

Aida Grillo declaró que Abella había enviado por su padre, Antonio Grillo, para discutir con éste en la casa de Abigail Aldrich, una escritura de cancelación de hipoteca que su padre había presentado en el Registro para su inscrip-ción. Toda vez que su padre, fallecido poco después, estaba enfermo y no podía ir, ella fué en su lugar. Abella le dijo que el documento era defectuoso,' pero que él podía inscri-birlo por $200. Ella se negó, diciendo que si el documento era defectuoso, no debía ser inscrito y que consultaría al abogado, de su padre.
Luego, se denegó la inscripción del documento y Abella envió por ella de nuevo. Le dijo que había algo irregular en el documento y que los Registradores tenían autoridad para enviar tales casos a la justicia para investigación. Le leyó al efecto de un libro titulado “La Ley Hipotecaria”. La Srta. Grillo contestó que, de acuerdo con el abogado de su padre, el documento no era fraudulento y que si quería enviar el caso a la justicia que así lo hiciera. El le dijo *231que no había necesidad, de hacer esto si le entregaba $200. Ella le dijo qne no podía hacer eso.
Se radicó un recurso gubernativo contra la nota del Re-gistrador, y este Tribunal la confirmó. Luego, Abella llamó a la Srta. Grillo por teléfono y le dijo qne él sabía qne el documento iba a ser enviado nuevamente al Registro para inscripción y qne él quería hablarle sobre el mismo. Abella la vió en la oficina de su abogado y le dijo qne él había ave-riguado qne ella pensaba enviar el documento nuevamente al 'Registro. Ella le dijo qne era cierto, que sería presentado con el testamento de la señora Martina García para probar que su padre no había sido el albacea testamentario de ésta. Abella le dijo que era testaruda y que debía entregarle el dinero con el fin de cerrar el caso, porque él pensaba tras-ladarse al Registro de Bayamón y él era la única persona que podía inscribir el documento ya que él era el único que había tenido los documentos en sus manos. La Srta. Grillo le dijo a Abella que su abogado le había informado que el documento era inscribible y ella no podía entregarle dicha cantidad. Entonces él le dijo que le debía entregar $100 para la inscripción. Ella le contestó que a pesar de que ella sabía que el documento era inscribible, le iba a entregar a él esa cantidad para lograr la inscripción.
La Srta. Grillo llevó el documento y el testamento al Re-gistro, y unos días más tarde, Abella la llamó por teléfono diciéndole que el documento había sido inscrito y que viniera a recogerlo llevándole el dinero. A tenor con esta conver-sación, fué al Registro, recogió el documento, y le entregó a Abella el dinero en efectivo. Cuando le hizo entrega del dinero, Abella le dedicó y regaló un ejemplar de su obra, “La República de Puerto Rico”.
En el contrainterrogatorio declaró la Srta. Grillo que firmó un libro de recibos que le presentó Pastor Batista, Primer Oficinista del Registro, en la oficina contigua a la del Registrador, después de haberle entregado Abella el docu-mento en su oficina, donde nadie presenció la escena en que *232ella le entregó el dinero. Ella le hizo entrega del dinero para acabar con el asunto. Abella le dijo que el documento podía inscribirse pero que él era el único que lo podía ins-cribir.
Abigail Aldrich declaró que era empleada del Registro en Caguas; que Abella almorzaba en su casa; que en dos ocasiones Aida G-rillo vino a su casa a verlo a él; que habla-ron acerca de un documento, pero que ella no oyó la conver-sación, y que Abella leyó algo de un libro a la Srta. Grillo.
Luis Morales Contreras, abogado, declaró que, según ma-nifestó Aida Grillo, ella era cliente suya en 1944, que ella se había visto con Abella en la oficina del testigo, y que vo-luntariamente los había dejado solos para que conversaran.
Pasemos ahora a la prueba ofrecida por Abella para re-futar este cargo. Indicamos primeramente que rechazamos los motivos expuestos por el Registrador — la posibilidad de fraude — para negarse a inscribir la escritura de cancelación. Grillo v. Registrador, 62 D.P.R. 679. No obstante, confir-mamos al Registrador por un motivo expuesto no en su nota, sino en su alegato; es decir, que toda vez que Antonio Gri-llo fué nombrado albacea en el testamento de Martina Gar-cía Reyes, aquél no podía, en virtud del artículo 1348 del Código Civil, adquirir por compra el crédito hipotecario de-jado por la finada a su hermana en el testamento.
Abella admitió en su declaración que era errónea la ma-nifestación contenida en su alegato al efecto de que Antonio Grillo fué nombrado albacea en el testamento de Martina García. Es dudosa su explicación en cuanto a cómo fué que él nos dió esa información errónea. Declaró que él pa-saba a maquinilla su alegato en ese caso mientras Pastor Batista le leía de los libros del registro, y que Batista le dijo: “Mire licenciado, aquí aparece que este señor Grillo es albacea testamentario y por consecuencia no puede ad-quirir ese crédito hipotecario.” Entonces incluyó esa con-tención en su alegato. En el Registro no había tal constan-cia. La cuarta inscripción de la propiedad decía solamente *233que en su testamento Martina García liabía nombrado a Gri-llo contador-partidor.
Difícil es creer que un Registrador acepte el mero ipse dixit de un empleado sobre un hecho fundamental que el Re-gistrador nunca levantó en su nota original. Es significa-tivo que Batista, testigo de Abella, declarara en su contra-interrogatorio que no se acordaba si le había dicho esto a Abella cuando le leía a éste los asientos del Registro. Es más, en la moción de reconsideración del recurso guberna-tivo, que denegamos porque fue radicada tardíamente, el abo-gado de la recurrente manifestó que Grillo nunca había sido albaeea. Abella fue notificado con esta moción y radicó una oposición a la misma, por el fundamento de que un albaeea y un contador-partidor eran la misma cosa a los efectos del artículo 1348.
Declaró que el asunto no volvió a relucir hasta diez me-ses después, cuando el abogado de la Srta. Grillo le habló a él sobre el mismo y él sugirió que volviera ella a presentar el documento. Cuando se. le presentó, reconoció su error y lo corrigió inscribiendo el documento sin defecto alguno. Cuando la Srta. Grillo trajo el documento para ser inscrito, ella le dijo que quería gratificar con parte a los empleados que iban a trabajar en el mismo, y que el resto sería para él. Él le dijo que allí no se permitían gratificaciones y que él lo que hacía era cumplir con su deber, porque ahora el documento se podía inscribir ya que ella había traído el tes-tamento del cual surgía que Grillo no era el albaeea.
Ella.le pidió un ejemplar de su obra “La República de Puerto Rico” y él le prometió dárselo más tarde, lo que hizo cuando ella fué a la casa de Abigail unos días después para hablarle a él del asunto. Él no le hizo entrega a ella del documento inscrito. Esto se hizo por un subalterno, como era la costumbre. Que con motivo de esta transacción, la Srta. Grillo se había vuelto enemiga suya y le atribuía la muerte de su padre a la contrariedad surgida debido a este asunto.
*234Batista declaró a favor de Abella que había recibido el documento de la Srta. Grillo para ser inscrito, que el tes-tigo se lo entregó a ella después de incribirse el mismo, y que el Registrador no estaba en el Registro en dicha fecha. En el contrainterrogatorio no pudo explicar por qué el do-cumento de la Srta. Grillo fué inscrito prontamente, fuera de turno, a pesar del hecho de que un número de documen-tos estaban pendientes de inscripción con anterioridad a aquél.
No tenemos que determinar si Abella realmente creyó que Grillo era el albacea cuando ¿sí lo hizo constar en su alegato ante este Tribunal. Sea ello como fuere, la declaración de la Srta. Grillo y todas las circunstancias concurrentes, nos convencen de que su declaración es cierta y de que Abella le pidió $200 para inscribirle el documento en la primera oca-sión, y que asimismo le pidió y obtuvo de ella $100 para re-gistrarle el documento, una vez que le confirmamos la nota denegatoria por haber expuesto erróneamente los hechos que constaban del Registro. En su consecuencia resolvemos que el primer cargo está sostenido por la prueba.

Segundo Cargo. Abolla solicitó del Lio. E. Martínez Rü vera la suma de $500 para inscribirle sin defecto alguno una escritura de cesión de crédito hipotecario.

Martínez, un abogado con bufete en San Juan, declaró que llevó a Caguas un documento para inseribrlo y que lo dejó con Abella. Algunos días después, Abella lo llamó por te-léfono y le invitó para que fuera a su casa en Santurce. Martínez fué y Abella le dijo que la • inscripción del docu-mento conllevaba bastante estudio y que si Martínez tenía prisa, sus empleados tendrían que trabajar horas extras y fines de semana, y había que pagarle compensación extra a los empleados.
Martínez convino en hablar con su cliente en cuanto a la compensación extra a los empleados del Registro por tra-bajar horas extras. El cliente le autorizó a gastar $50 en esto. Cuando Martínez le dijo esto a Abella, éste rechazó *235la proposición. Dijo que liabía estudiado el documento y liabía llegado a la conclusión de que no lo podía inscribir. Sacó de su bolsillo una minuta de la propuesta nota dene-gatoria de la inscripción y se la leyó a Martínez. Martínez le dijo que estaba equivocado y que debería volver a estu-diar la cuestión. Abella se negó, a lo que Martínez le dijo que dictara la nota y que él solicitaría la revisión ante esta Corte. Abella le dijo a Martínez que no debería correr ese riesgo’ en tan importante documento; que había tenido antes casos de esta naturaleza; que era fácil de arreglar; y que si le traía $500, el documento podría ser inscrito sin de-fecto. Martínez contestó que era el deber del Registrador denegar el documento si éste era defectuoso, y se fué.
Luego, Abella lo volvió a llamar por teléfono y le dijo que aún no había denegado la inscripción porque le quería dar otra oportunidad. Nuevamente Martínez se negó a considerar esta proposición. Se denegó la inscripción, y este Tribunal revocó la nota del Registrador y ordenó la ins-cripción del documento. Valiente v. Registrador, 63 D.P.R. 149.
Luis Blanco Lugo, abogado que trabaja en el bufete de Martínez, fue al Registro de Caguas sobre otro asunto. Se presentó al Registrador y le habló en un esfuerzo para con-vencerle de que estaba equivocado en otro caso. Durante el curso de la conversación se discutió el caso de Valiente, que estaba pendiente ante este Tribunal y en el cual Blanco Lugo había trabajado. Éste le explicó a Abella por qué él creía que también estaba equivocado en dicho caso el Registrador. Entonces Abella le dijo que ese caso se debía a la temeridad de Martínez por no haberle entregado la suma de $500.
La declaración de Abella, en contestación al segundo cargo, fué que le envió a Martínez una copia de la nota que le iba a poner al documento. . Dos o tres días después, Mar-tínez lo vino a ver a su casa en Santurce. Martínez le dijo que estaba equivocado y que Martínez ganaría el caso ante este Tribunal. Abella le dijo que el Tribunal Supremo de-*236cidiría el caso. Martínez le dijo que él quería ahorrar tiempo y evitar controversias judiciales, y que si Abella le inscribía el documento sin defecto alguno, Martínez habla-ría con su cliente para tratar de obtener $500 para Abella. Abella se ofendió y pensó en castigar a Martínez. Sugirió esperar. Martínez contestó que regresaría dentro de dos o tres días.
Al día siguiente Abella envió inmediatamente a Martínez el documento con la nota denegatoria. Dos días después, Martínez vino a verlo de nuevo. Le ofreció un sobre con $250, diciéndole que le daría el resto después de inscrito el documento y le daría $50 de su bolsillo para tramitar el asunto lo antes posible. Abella le dijo que estaba perdiendo su tiempo y que se guardara el dinero porque ya había dene-gado la inscripción del documento.
Abella declaró además que tuvo una conversación con Blanco en la que éste trató de convencerle de su supuesto error en el caso de Valiente. No le habló a Blanco en rela-ción con los $500 que Martínez debió entregarle.
La esposa de Abella declaró qué había oído a Martínez ofrecerle a su esposo $500 si le resolvía la situación con res-pecto a la inscripción de un documento.
Después de estudiar todas las circunstancias, llegamos a la conclusión que Martínez y Blanco y no Abella dijeron la verdad de lo ocurrido en relación con el segundo cargo. Por tanto resolvemos que este cargo también ha sido probado por la evidencia.

Tercer Cargo. Abella solicitó y obtuvo $45 de Santiago Soto para que inscribiera cierto documento sin presentar un ■recibo de las contribuciones sobre herencia que se alega se adeudaban en relación con la transacción.

Soto declaró que Genoveva Rivera Rodríguez le donó a su menor hijo,' Carlos Soto Rodríguez, mediante una escri-tura, la nuda propiedad en cierta finca, reservándose el usu-fructo para sí. A su muerte, Soto presentó el certificado de *237defunción al Registro con el fin de obtener una nota marginal consolidando a favor de Carlos el pleno dominio. Batista le dijo que esto no se podía liacer sin el pago de con-tribuciones sobre herencia. Véanse secciones 1 y 12, Ley núm. 99, Leyes de Puerto Rico, 1925 (pág. 791).
Soto le informó a su abogado, Andrés Mena Latorre, lo que había sucedido. Mena le dijo que hablaría con Abella. Dos días después, Mena lo llamó por teléfono y le dijo que viniera a su oficina. Abella estaba allí, y convinieron en que Abella obtendría $45 para inscribir el documento. Fué a su casa y buscó el dinero, regresando y entregándoselo a Abella.
Mena declaró lo mismo que Soto en relación con el pago de $45 a Abella.
Abella declaró en su defensa, sobre el tercer cargo, que Mena había sido su enemigo desde el asunto de Grillo, por-que había perdido a Grillo como cliente, como resultado de la denegatoria hecha por él de la inscripción del documento. Batista le dijo que había informado a Soto que tenía que pagar las contribuciones de herencia para poder inscribir el documento. Abella le contestó a Batista que eso no era así, y que el documento podía inscribirse sin pagarse tales con-tribuciones.
Mena lo llamó por teléfono un día invitándole que viniera a su oficina. Mientras estaba allí, Mena llamó a' Soto por teléfono para que trajera el dinero, diciéndole que eran $50. Soto aparentemente se opuso, porque dijo entonces que es-taba bien con $45. Abella estaba por irse, pero Mena insis-tió en que se quedara. Soto vino y puso el dinero sobre el escritorio de Mena y Abella se fué. Luego, después de for-mularse estos cargos, el día en que Abella entregaba el Re-gistro al Fiscal por haber sido suspendido de empleo y sueldo, Soto fué allí y le dijo a Abella que sentía que le hu-bieran formulado cargos ya que Soto había entregado el dinero a Mena en pago de los honorarios de este último.
*238Una vez más damos crédito a los testigos del Procurador General y no a Abella. En sn consecuencia resolvemos que el tercer cargo ba sido probado.
Eesta considerar ciertas cuestiones de derecho suscita-das por Abella. La sección 9 de la Ley de 11 de marzo de 1909 dispone que un abogado puede ser suspendido o desafo-rado si “[a] fuere culpable de engaño, conducta inmoral, delito grave o delito menos grave, en conexión con el ejerci-cio de su profesión o . . . [b] fuere culpable de cualquier de-lito que implicare depravación moral . . .”. Abella alega que (b) sólo puede establecerse .demostrando convicción ante una corte de jurisdicción competente. Y en cuanto a (a), alega que el desempeño de las funciones de un Registrador no constituye ejercicio de la profesión de abogado, Pereyó v. López et al., 22 D.P.R. 780, sección 9 de la Ley de marzo 10, 1904; y por tanto su conducta impropia como Registra-dor no puede castigarse de acuerdo con (a) de la Ley de 1909, porque tal conducta impropia para caer dentro de las disposiciones de (a) debe ocurrir en relación con el ejerci-cio de la profesión de abogado.
 No podemos convenir con estas contenciones. En primer lugar, tenem.os poder inherente para disciplinar a los miembros del foro. La Ley de 1909 sólo es directiva, y no mandatoria para este Tribunal. Véanse In re Tormes, 30 D.P.R. 267; In re Bosch, 65 D.P.R. 248, 251; Ex parte Jiménez, 55 D.P.R. 54; Guerrero v. Tribunal de Apelación de Contribuciones, 60 D.P.R. 241. Bajo nuestro poder inherente, es nuestro deber desaforar a Abella si por su conducta ha demostrado, no necesariamente en el ejercicio de la profesión de abogado, que no es digno de ser un miembro del foro. In re Tormes, supra; In re Chernoff, 26 A.2d 335 (Pa., 1942); In re Welanshy, 65 N.E.2d 202, 204-5 (Mass., 1946); In re Alschuler, 58 N.E.2d 563, 567-8 (Ill., 1944); Brant v. State, 34 S.E.2d 735 (Ga., 1945); Ex parte Montgomery, 12 So.2d 314 (Ala., 1943).
*239Además, aim cuando ésta no ■ fuera la regla, sola-mente un abogado puede ser nombrado Begistrador. Sección 1 de la Ley de 10 de marzo de 1904, según fué enmendada por el articulo 1 de la Ley de 16 de marzo de 1909. Y en el desempeño de sus deberes un Registrador considera problemas legales y actúa con capacidad cuasi-judicial. • The R.F.C. Mortgage Co. v. Registrador, 60 D.P.R. 235, 239. Su conducta impropia en el desempeño de dichos deberes es, portanto, claramente pertinente para determinar si es digno de permanecer siendo miembro del foro. Resolver lo contrario equivaldría a decir en efecto que un juez no puede ser desaforado por aceptar sobornos. Véase Esc parte Grace, 13 So.2d 178 (Ala., 1943).
 Abella alega que la Srta. Grillo y Soto eran cómplices, y que por tanto sus declaraciones debían ser corroboradas. En primer lugar, el récord demuestra tal corroboración. Además, el que da y el que recibe un soborno no son cómplices bajo la regla que exige que la declaración de un cómplice deba ser corroborada. Forastieri v. Calzada, 53 D.P.R. 251. Finalmente, éste no es un caso criminal sino un procedimiento sui generis de disbarment, en el que no es de aplicación dicha regla. Véanse Lopez de Tord & Zayas Pizarro v. Molina, 38 D.P.R. 823, 836-38; In re Ries, 37 A.2d 417, 419 (N.J., 1944).
 Abella también alega que el haber él aceptado dinero para inscribir el documento de Grillo no constituye el delito de soborno en violación del artículo 83 del Código Penal, por el fundamento de que este delito surgiría solamente si Abella hubiera actuado contrario a derecho y aquí el documento inscrito era válido e inscribible. No nos detenemos a examinar ésta como una posible defensa en un caso criminal. Gf. Ex parte Montgomery, supra, pág. 317. Sólo indicamos que (1) el artículo 85 del Código Penal establece como misdemeanor el que un funcionario ejecutivo o administraüvo pidiere o admitiere cualquier gratificación por ejecutar algún acto oficial, of. Ley de 10 de marzo de 1904, que se en-*240«neutra a la pág. 363 del Código Penal, ed. de 1937; y que (2) aim sin referirse al Código Penal, 'tal conducta de un miembro del foro justifica medidas disciplinarias contra él en virtud de nuestro poder inherente.
Considerando la naturaleza de los cargos que han sido establecidos por la prueba, se dictará resolución separando a Abella del ejercicio de la profesión de abogado.
101 Juez Asociado Sr. Marrero no intervino.